Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Karlin on 11/10/2021.

The application has been amended as follows: 
Cancel claims 10-12 (which were previously withdrawn as drawn to a non-elected product).

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: add "Prior Art" label to Fig. 1A.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1 and 4-9 (renumbered as 1-7) are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is over Cho et al. (US 2017/0338509 A1, as cited in an IDS and the previous Office action). Examiner additionally cites Ahn (US 2012/0189894). Cho teaches folded unit cells within an electrode assembly formed of half-
Thus, the steps within independent claim 1 of “stacking a plurality of second electrodes on outer surfaces of the two separators adjacent to top and bottom sides of every other one of the first electrodes, each of the every other one of the first electrodes, the respective ones of the second electrodes adjacent thereto, and first corresponding portions of the two separators forming a respective bi-cell, and each of remaining ones of the first electrodes and second corresponding portions of the two separators forming a respective half-cell” and “performing a second sealing comprising adhering the edge portions of the separators of each of the unit cells to each other after each of the unit cells are folded” would be non-obvious based on the teachings of Cho and Ahn, and there is no motivation for a person having ordinary skill in the art to modify the references in such a way to render obvious claim 1. Claims 4-9 are allowable based on their dependence upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728               
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728